STATE OF NORTH CAROLINA v. MARK BRADLEY CARVER

                                     No. 301A12

                              (Filed 25 January 2013)



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 725 S.E.2d 902 (2012), finding no error in

defendant’s trial resulting in a judgment imposing a sentence of life imprisonment

without parole entered on 18 March 2011 by Judge Timothy S. Kincaid in Superior

Court, Gaston County, upon a jury verdict finding defendant guilty of first-degree

murder. Heard in the Supreme Court on 8 January 2013.


      Roy Cooper, Attorney General, by Danielle Marquis Elder, Special Deputy
      Attorney General, for the State.

      M. Gordon Widenhouse, Jr. for defendant-appellant.


      PER CURIAM.


      AFFIRMED.